BLATCHFORD, District Judge.
Exception 1 is overruled. Exception 2 is overruled, because the commissioner does find specially in his report upon what basis he places his estimate of damages, and states therein that the basis is the difference between the sound value and the damaged value of the 117 bales. Exception 8 is overruled, on the ground that, if the claimants desired some other basis than the estimate of the experts sworn, to be taken, they should have introduced evidence to establish such basis. Exception 4 is overruled, on the ground that it was open to the claimants to show the price' paid by the libellants at auction for the damaged bales, the claimants having brought out, on cross-examination of the witness Sturges, the fact that the libellants bought the damaged bales at the auction, and the fact that the libellants’ books contained an account of the sale, and not having pursued the inquiry further. Exception 5 is overruled, on the ground that the reference was to compute the amount of the damages sustained by the libellants as set forth in the libel, and the damages set forth in the libel are damages to the paper stock by its being stained by oil and coal dust in consequence of its having-been badly stowed by the ship. Exception « is overruled, on the ground that the evidence does not show what the exception states. Exception 7 is overruled, on the ground that the report is not a general finding for a gross amount, and dots give the rules on which it is based.